              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                         SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                 No. &56:0'+

                            Plaintiff,    COUNT 1
       v.                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 846
                                          NLT 10 Years Imprisonment
(01) WILLIAM D. JOHNSON,                  NMT Life Imprisonment
[DOB: 12-06-1974],                        NMT $10,000,000 Fine
                                          NLT 5 Years Supervised Release
(02) DOUGLAS S. WARD,                     Class A Felony
[DOB: 06-28-1988],
                                          COUNTS 2 and 3
(03) JOSHUA T. DAVENPORT                  21 U.S.C. § 841(a)(1) and (b)(1)(B)
[DOB: 03-17-1981],                        NLT 5 Years Imprisonment
                                          NMT 40 Years Imprisonment
      and                                 NMT $5,000,000 Fine
                                          NLT 4 Years Supervised Release
(04) RITA M. GLASGOW,                     Class B Felony
[DOB: 01-11-1990],
                                          COUNT 4
                            Defendants.   21 U.S.C. § 841(a)(1) and (b)(1)(A)
                                          NLT 10 Years Imprisonment
                                          NMT Life Imprisonment
                                          NMT $10 Million Fine
                                          NLT 5 Years Supervised Release
                                          Class A Felony
Defendants/Counts:
(01) Johnson: 1, 2, and FA                COUNT 5
(02) Ward: 1 and FA                       18 U.S.C. § 924(c)(1)(A)
(03) Davenport: 1, 4, 5, and FA           NLT 5 Years Imprisonment
(04) Glasgow: 1, 3, 6, and FA             (Consecutive to All Counts)
                                          NMT Life Imprisonment
                                          NMT $250,000 Fine
                                          NMT 5 Years Supervised Release
                                          Class A Felony

                                          COUNT 6
                                          21 U.S.C. § 841(a)(1) and (b)(1)(C)
                                          NMT 20 Years Imprisonment
                                          NMT $1 Million Fine
                                          NLT 3 Years Supervised Release
                                          Class C Felony




        Case 3:21-cr-05003-MDH Document 1 Filed 01/19/21 Page 1 of 5
                                                     FORFEITURE ALLEGATION
                                                     21 U.S.C. § 853

                                                     $100 Special Assessment (Each Count)

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT 1
          (Conspiracy to Distribute 50 Grams or More of Methamphetamine (Actual))
                        21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 846

       Beginning on an unknown date, but at least as early as May 20, 2019, and continuing to on

or about September 28, 2019, said dates being approximate, in Newton and Greene Counties, in

the Western District of Missouri, and elsewhere, the defendants, WILLIAM D. JOHNSON,

DOUGLAS S. WARD, JOSHUA T. DAVENPORT, and RITA M. GLASGOW, knowingly

and intentionally conspired and agreed with each other and with others, known and unknown to

the Grand Jury, to distribute 50 grams or more of methamphetamine (actual), a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(A),

all in violation of Title 21, United States Code, Section 846.

                                            COUNT 2
        (Possession with Intent to Distribute 50 Grams or More of a Mixture or Substance
                    Containing a Detectable Amount of Methamphetamine)
                              21 U.S.C. § 841(a)(1) and (b)(1)(B)

       On or about June 12, 2019, in Newton County, in the Western District of Missouri, the

defendant, WILLIAM D. JOHNSON, knowingly and intentionally possessed, with intent to

distribute, 50 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1) and (b)(1)(B).




                                                 2

          Case 3:21-cr-05003-MDH Document 1 Filed 01/19/21 Page 2 of 5
                                            COUNT 3
        (Possession with Intent to Distribute 50 Grams or More of a Mixture or Substance
                    Containing a Detectable Amount of Methamphetamine)
                              21 U.S.C. § 841(a)(1) and (b)(1)(B)

       On or about July 2, 2019, in Newton County, in the Western District of Missouri, the

defendant, RITA M. GLASGOW, knowingly and intentionally possessed, with intent to

distribute, 50 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1) and (b)(1)(B).

                                            COUNT 4
     (Possession with Intent to Distribute 50 Grams or More of Methamphetamine (Actual))
                               21 U.S.C. § 841(a)(1) and (b)(1)(A)

       On or about September 6, 2019, in Greene County, in the Western District of Missouri, the

defendant, JOSHUA T. DAVENPORT, knowingly and intentionally possessed, with intent to

distribute, 50 grams or more of methamphetamine (actual), a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(A).

                                          COUNT 5
               (Possession of Firearm in Furtherance of Drug Trafficking Crime)
                                   18 U.S.C. § 924(c)(1)(A)

       On or about September 6, 2019, in Greene County, in the Western District of Missouri, the

defendant, JOSHUA T. DAVENPORT, did knowingly possess a firearm, to wit, a Beretta, Model

Nano, 9mm pistol, bearing serial number NU63569, in furtherance of drug trafficking crimes for

which he may be prosecuted in a court of the United States, that is, conspiracy to distribute 50

grams or more of methamphetamine (actual), as alleged in Count 1, and possession with intent to

distribute 50 grams or more of methamphetamine (actual), as alleged in Count 4, in violation of

Title 18, United States Code, Section 924(c)(1)(A).




                                                3

          Case 3:21-cr-05003-MDH Document 1 Filed 01/19/21 Page 3 of 5
                                             COUNT 6
                    (Possession with Intent to Distribute a Mixture or Substance
                      Containing a Detectable Amount of Methamphetamine)
                                21 U.S.C. § 841(a)(1) and (b)(1)(C)

       On or about September 28, 2019, in Newton County, in the Western District of Missouri,

the defendant, RITA M. GLASGOW, knowingly and intentionally possessed, with intent to

distribute, any amount of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, all in violation of Title 21, United States

Code, Section 841(a)(1) and (b)(1)(C).

                                 FORFEITURE ALLEGATION

       The allegations contained in Count 1 above are hereby incorporated as though fully set

forth herein for the purpose of charging criminal forfeiture to the United States of America

pursuant to Title 21, United States Code, Section 853.

       As a result of committing the controlled substance offense alleged in Count 1 of this

Indictment, WILLIAM D. JOHNSON, DOUGLAS S. WARD, JOSHUA T. DAVENPORT,

and RITA M. GLASGOW, shall forfeit to the United States, pursuant to Title 21, United States

Code, Section 853, any and all property constituting, or derived from any proceeds obtained

directly or indirectly, as a result of the said violations, and any property used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of the said violations,

including but not limited to, a forfeiture money judgment representing proceeds the defendants

personally obtained, directly and indirectly, as a result of their participation in the drug conspiracy

alleged in Count 1.

                                     SUBSTITUTE ASSETS

       If any of the property described above, as a result of any act or omission of the defendants:

               a.      cannot be located upon the exercise of due diligence;

                                                  4

          Case 3:21-cr-05003-MDH Document 1 Filed 01/19/21 Page 4 of 5
               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the Court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

               difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p).




                                              A TRUE BILL



                                              /s/ Kevin Elliott
                                              ____________________________________
                                              FOREPERSON OF THE GRAND JURY



/s/ Jessica Sarff
______________________________
JESSICA R. SARFF
Assistant United States Attorney

DATED:     01/19/2021
          Springfield, Missouri




                                                 5

          Case 3:21-cr-05003-MDH Document 1 Filed 01/19/21 Page 5 of 5
